COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                      34 THE CIRCLE
                                                                GEORGETOWN, DELAWARE 19947


                                  August 24, 2020


 Eric D. Schwartz, Esq.                        Richard I.G. Jones, Jr., Esq.
 Thomas W. Briggs, Jr., Esq.                   Michael W. McDermott, Esq.
 Thomas P. Will, Esq.                          David B. Anthony, Esq.
 MORRIS NICHOLS ARSHT & TUNNEL                 Peter C. McGivney, Esq.
 LLP                                           BERGER HARRIS LLP
 1201 North Market Street                      1105 North Market Street
 Wilmington, Delaware 19801                    Wilmington, Delaware 19801

              RE: Searchlight CST, L.P. v. MediaMath Holdings, Inc., C.A. No.
              2020-0652-SG

Dear Counsel:

      I have the Defendant’s “Motion for an Order Sealing TRO Hearing.” The

Motion seeks to place the entire hearing, scheduled for August 26, 2020, under seal.

This Court does not conduct public hearings under seal. The concept is oxymoronic.

To the extent that information necessarily disclosed in the TRO hearing scheduled

for August 26, 2020 is subject to confidential treatment under Chancery Court Rule

5.1 (or otherwise) the parties may so indicate and the public (if any) may be briefly

excused from the hearing. The public transcript may be treated likewise. Otherwise,

the Motion is denied.

      To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.
    Sincerely,

    /s/ Sam Glasscock III

    Sam Glasscock III




2